        Case 2:20-cr-00006-DLC Document 25 Filed 05/20/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 20–06–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ADRIAN ANTHONY ARAGON,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on May 4, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Adrian Anthony Aragon’s

guilty plea after Aragon appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of wire fraud in violation

                                           1
        Case 2:20-cr-00006-DLC Document 25 Filed 05/20/20 Page 2 of 2



of 18 U.S.C. § 1343 (Count IV), as set forth in the Indictment. In exchange for

Defendant’s plea, the United States has agreed to dismiss Counts I-III and V-VII

of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

24), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Adrian Anthony Aragon’s motion to

change plea (Doc. 15) is GRANTED and Adrian Anthony Aragon is adjudged

guilty as charged in Count IV of the Indictment.

      DATED this 20th day of May, 2020.




                                        2
